DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “R2” and “R3” has been used to designate both joint parts (Fig. 1) and smoothing ranges (Fig. 6 and 8).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Non-interference path generation unit, a spatial smoothing path generation unit, time determination unit, temporary time setting unit in Claim 1, and temporary time adjustment unit in claims 1, 2, 3.
units below are interpreted as such. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The disclosure is objected to because of the following informalities: R2 and R3 are used to describe both joint parts and smoothing ranges.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 3 and 6, the claims recite ““the operation speed exceeds a maximum allowable acceleration” (page 1 line 22 is first instance). It is unclear whether speed or acceleration is being compared to a threshold. For examining purposes, it is interpreted that the operation acceleration is being compared to a maximum allowable acceleration. 
Regarding Claims 1 and 6, the claims recite “in a first smoothing range that includes the main point using a mollifier function” (page 1 line 21 is first instance). “The main point” lacks antecedent basis, as there is antecedent basis for only “a plurality of main points,” and “each of the main points.” It is unclear whether the claim language in line 21 is referring to “each of the main points,” If it refers to only one of them, which main point is unclear. 
Claims 2, 4-5 are rejected as being dependent on rejected parent Claim 1 and do not cure the deficiencies of the parent claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 1-3, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa et al (JP 2005309990; hereinafter referred to as Yoshizawa; see attached English translation) in view of Hosek et al (US 20180233397; hereinafter referred to as Hosek).

Regarding Claim 1, Yoshizawa teaches an operation planning apparatus of a robot (see Fig. 1), the apparatus comprising: 
a non-interference path generation unit (see at least route generation means 1 in par. 0013-0014 and flattening means 8) configured to generate a non- interference path in which the robot does not interfere with an obstacle (see at least “external environment information input means 2 is a means for acquiring information about an automatic machine (such as a robot itself or a robot arm) for generating a moving route, in particular, obstacle information as an external environment,” in par. 0014 and “the route generation means 1 includes an external environment information input means 2 which is a means for inputting external environment information, and a route output means 3 which outputs a route and a finally generated (set) route in the generation process” in par. 013”) between a start point and an end point set in advance (see at least route generation means 1 including “a start goal position determination means 5 for finally determining a start position (initial position) and a goal position (final position) of the route” in par. 0015) and “A start goal position determination means 5 checks the non-interference path generation unit ); 
a spatial smoothing path generation unit (see at least smoothing means 9 in par. 0016 ) configured to generate a spatial smoothing path in which the non-interference path is spatially smoothed (see at least “The smoothing means 9 has a role of smoothing a path which connects between the smoothed intermediate points by a straight line into a smooth curve.” in par. 0016); and 
a time determination unit (see at least smoothing means 9 in par. 0036 interpreted as a functional software module that also performs the function of the time determination unit) configured to determine time at which a plurality of main points included in the spatial smoothing path are passed (see at least t1-4 in Fig. 6 indicating when main points p1-4 are passed), thereby generating a time-space path, which is a path in time-space (see solid line indicating path after smoothing in Fig. 6 and par. 0035), wherein the plurality of main points include a start point of the spatial smoothing path (see at least “start point p1” in par. 0028 and in Fig. 6), an end point of the spatial smoothing path (see at least p4 in Fig. 6), and a midpoint between the start point of the spatial smoothing path and the end point of the spatial smoothing path (see at least p2 and p3 in Fig. 6), and the time determination unit comprises: 
a temporary time setting unit (see at least time setting means 7 in par. 0015) configured to set, for each main point (see at least t1-4 in Fig. 6 ), temporary time, which is time that elapses from the start point to each of the main points, in such a way that an operation speed does not exceed a maximum allowable speed between the plurality of main points (see at least times t1-4 in Fig. 6    Δt1 from start point to the first peak in Fig. 4(a), and, and “if the maximum allowable speed vAmax is set for the joint A, Δ t 1 must be equal to or larger than θ 2 A - θ1A|/vAmax in order to set the angular velocity at the joint A within the allowable range.” in par. 0025)); and 
a temporary time adjustment unit (see at least path correction means 10 in par. 0038 ) 
 spatially smooth the spatial smoothing path in a first smoothing range (see at least d2 in Fig. 6 interpreted as the smoothing range and “as the value of the error control variable d 2 is larger, smoothing is performed in a wider range before and after the node p 2” in par. 0037) that includes the main point (see at least node P2 in Fig. 6 included in d 2 range) using a mollifier function (see at least g(x) in par.  0034), and prolong, if the operation speed exceeds a maximum allowable acceleration in the first smoothing range, the temporary time of a local main point in such a way that the operation speed does not exceed the maximum allowable acceleration in the first smoothing range (see at least “However, with regard to angular acceleration, it is not ensured that after smoothing, the maximum angular acceleration which can be tolerated does not exceed. Therefore, as in the case of the maximum allowable angular velocity Vmax of the angular velocity, a maximum allowable angular acceleration amax is set in advance for the angular acceleration. Then, the smoothed path is corrected so that the .
Yoshizawa is silent to modifying the passing time of the main points after p2, but Hosek does teach a time scale factor that slows motion at all points, in response to the trajectory exceeding a maximum allowable acceleration (“The joint space trajectory may be evaluated in a selected grid of points to determine if it violates any of the motion constraints expressed in Cartesian coordinates (e.g. the maximum linear velocity and acceleration… In the case where a Cartesian motion constraint is violated, calculate a time scale factor to slow the motion enough to meet all constraints” in par. 0071 and “time=scale*timeprevious” in par. 0074). Note the claims do not say that the apparatus only prolongs the temporary times of the main point and the plurality of main points after the main point, and the references in combination teach determining that the trajectory through each main point violates a maximum acceleration (Yoshizawa) and in response slows the motion of all points on the trajectory with a time scale factor in order to meet acceleration constraints (Hosek), the references read on the claim. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Yoshizawa to incorporate the teachings of Hosek wherein the motion is slowed using a time scale factor for passing times of points on the trajectory in order to satisfy an acceleration constraint. The motivation to incorporate the teachings of Hosek would be to ensure planned trajectories do not “produce commanded angular velocities and accelerations that are too high and not actually achievable by the robot” (see par. 0056).
Regarding Claim 2, Yoshizawa as modified by Hosek teaches the operation planning apparatus according to Claim 1 (see Claim 1 analysis). Yoshizawa further teaches wherein the temporary time adjustment unit spatially smooths, when a result of spatially smoothing the spatial smoothing path using the mollifier function in the first smoothing range shows that the spatial smoothing path interferes with the obstacle, the spatial smoothing path using the mollifier function in a second smoothing range (see at least “Therefore, at the time of smoothing processing, smoothing is sequentially performed from a small value as an error control variable d 2 and is determined by d 2 with a larger value that does not interfere with an obstacle” in par. 0037 and d2 in Fig. 6), which is a range that includes the main point and is narrower than the first smoothing range (see at least “Further, smoothing may be performed starting from a large value of d 2” in par. 0037 interpreted as sequentially narrowing the smoothing range and  “Note that FIG. 6 shows a case where the maximum value of both of the error control variables p 2 and p 3 can be adopted. This smoothing is performed by smoothing means 9.” in par. 0037). 
Regarding Claim 3, Yoshizawa as modified by Hosek teaches the operation planning apparatus according to Claim 2 (see Claim 2 analysis). Yoshizawa further teaches wherein the temporary time adjustment unit prolongs, when a result of spatially smoothing the spatial smoothing path using the mollifier function in the second smoothing range (see at least “Therefore, at the time of smoothing processing, smoothing is sequentially performed from a small value as an error control variable d 2 and is determined by d 2 with a larger value that does not interfere with an obstacle” and Further, smoothing may be performed starting from a large value of d 2” in par. shows that the operation speed exceeds the maximum allowable acceleration in the second smoothing range, the temporary time of main point again in such a way that the operation speed does not exceed the maximum allowable acceleration in the second smoothing range (see at least “Then, the smoothed path is corrected so that the angular acceleration does not exceed the maximum allowable angular acceleration amax (time correction process). This path modification is performed by the path correction means 10. In this path modification process, the time scale is locally modified, so that the angular acceleration is within the tolerance range.” in par. 0038) Note the interpretation here is that the smoothing and time correction steps are “sequentially performed” for different smoothing range values (d2) until a range is found that does not interfere with obstacles and does not exceed maximum allowable acceleration, so this process is iteratively performed for a first smoothing range, second smoothing range, third smoothing range etc… until an acceptable smoothing range is found.
  Yoshizawa is silent to modifying the passing time of the main points after p2, but Hosek does teach a time scale factor that slows motion at all points, in response to the trajectory exceeding a maximum allowable acceleration (“The joint space trajectory may be evaluated in a selected grid of points to determine if it violates any of the motion constraints expressed in Cartesian coordinates (e.g. the maximum linear velocity and acceleration… In the case where a Cartesian motion constraint is violated, calculate a time scale factor to slow the motion enough to meet all constraints” in par. 0071 and “time=scale*timeprevious” in par. 0074). Note the claims do not say that the apparatus only prolongs the temporary times of the main point and the plurality of main points after the main point, and the references in combination teach determining that the trajectory through each main point violates a maximum acceleration (Yoshizawa) and in response slows the motion of all points on the trajectory with a time scale factor in order to meet acceleration constraints (Hosek), the references read on the claim. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Yoshizawa to incorporate the teachings of Hosek wherein the motion is slowed using a time scale factor for passing times of points on the trajectory in order to satisfy an acceleration constraint. The motivation to incorporate the teachings of Hosek would be to ensure that adjusting the local trajectory at one point does not cause the trajectory at other points to  “produce commanded angular velocities and accelerations that are too high and not actually achievable by the robot” (see par. 0056).
Regarding Claim 5, Yoshizawa as modified by Hosek teaches the operation planning apparatus according to Claim 1 (see Claim 1 analysis). Yoshizawa further teaches wherein the robot is an articulated robot that includes a plurality of joints (see joints 102 in Fig. 2), and the temporary time is synchronized between the plurality of joints (see at least “When the time axis is extended from the angular acceleration condition for a certain joint, even if the angular acceleration in the other joint at the same time is within the allowable range, the time axis for all the joints is extended and the control timing as a whole is matched” in par. 0041).
Regarding claim 6,  Yoshizawa teaches an operation planning method of a robot (see Fig. 1), the method comprising: 
a non-interference path generation step (see at least route generation means 1 in par. 0013-0014 and flattening means 8) for generating a non- interference path in which the robot does not interfere with an obstacle (see at least “external environment information input means 2 is a means for acquiring information about an automatic machine (such as a robot itself or a robot arm) for generating a moving route, in particular, obstacle information as an external environment,”) between a start point and an end point set in advance (see at least “the route generation means 1 includes an external environment information input means 2 which is a means for inputting external environment information, and a route output means 3 which outputs a route and a finally generated (set) route in the generation process” in par. 013, see also route generation means 1 including “a start goal position determination means 5 for finally determining a start position (initial position) and a goal position (final position) of the route” in par. 0015) and “A start goal position determination means 5 checks the information stored in the environment information storage means 4 to determine whether the input start goal position does not interfere with an obstacle, and when it does not interfere, determines them as a start goal position.” in par. 0020, see also flattening means 8 verifying that each segment does not interfere with an obstacle in par. 0028-0029, Fig. 5’s solid line between points p1-p6 is interpreted as the unsmoothed non-interference path that is the output of the non-interference path generation step ); 
a spatial smoothing path generation step (see at least smoothing means 9 in par. 0016 ) for generating a spatial smoothing path in which the non-interference path is spatially smoothed (see at least “The smoothing means 9 has a role of smoothing a ; and 
a time determination step (see at least smoothing means 9 in par. 0036 interpreted as a functional software module that also performs the function of the time determination step) for determining time at which a plurality of main points included in the spatial smoothing path are passed (see at least t1-4 in Fig. 6 indicating when main points p1-4 are passed), thereby generating a time-space path, which is a path in time-space (see solid line indicating path after smoothing in Fig. 6 and par. 0035), wherein the plurality of main points include a start point of the spatial smoothing path (see at least “start point p1” in par. 0028 and in Fig. 6), an end point of the spatial smoothing path (see at least p4 in Fig. 6), and a midpoint between the start point of the spatial smoothing path and the end point of the spatial smoothing path (see at least p2 and p3 in Fig. 6), and the time determination step comprises: 
a temporary time setting step for setting, for each main point (see at least t1-4 in Fig. 6 ), temporary time, which is time that elapses from the start point to each of the main points, in such a way that an operation speed does not exceed a maximum allowable speed between the plurality of main points (see at least times t1-4 in Fig. 6    Δt1 from start point to the first peak in Fig. 4(a), and, and “if the maximum allowable speed vAmax is set for the joint A, Δ t 1 must be equal to or larger than θ 2 A - θ1A|/vAmax in order to set the angular velocity at the joint A within the allowable range.” in par. 0025)); and 
a temporary time adjustment step (see at least path correction means 10 in par. 0038 ) for spatially smoothing the spatial smoothing path in a first smoothing range (see  that includes the main point (see at least node P2 in Fig. 6) using a mollifier function (see at least g(x) in par.  0034), and prolong, if the operation speed exceeds a maximum allowable acceleration in the first smoothing range, the temporary time of a local main point in such a way that the operation speed does not exceed the maximum allowable acceleration in the first smoothing range (see at least “However, with regard to angular acceleration, it is not ensured that after smoothing, the maximum angular acceleration which can be tolerated does not exceed. Therefore, as in the case of the maximum allowable angular velocity Vmax of the angular velocity, a maximum allowable angular acceleration amax is set in advance for the angular acceleration. Then, the smoothed path is corrected so that the angular acceleration does not exceed the maximum allowable angular acceleration amax (time correction process)” in par. 0038).
Yoshizawa is silent to modifying the passing time of the main points after p2, but Hosek does teach a time scale factor that slows motion at all points, in response to the trajectory exceeding a maximum allowable acceleration (“The joint space trajectory may be evaluated in a selected grid of points to determine if it violates any of the motion constraints expressed in Cartesian coordinates (e.g. the maximum linear velocity and acceleration… In the case where a Cartesian motion constraint is violated, calculate a time scale factor to slow the motion enough to meet all constraints” in par. 0071 and “time=scale*timeprevious” in par. 0074). Note the claims do not say that the apparatus only prolongs the temporary times of the main point and the plurality of main points after the main point, and the references in combination teach determining that the trajectory through each main point violates a maximum acceleration  (Yoshizawa) and in response slows the motion of all points on the trajectory with a time scale factor in order to meet acceleration constraints (Hosek), the references read on the claim. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Yoshizawa to incorporate the teachings of Hosek wherein the motion is slowed using a time scale factor for passing times of points on the trajectory in order to satisfy an acceleration constraint. The motivation to incorporate the teachings of Hosek would be to ensure planned trajectories do not “produce commanded angular velocities and accelerations that are too high and not actually achievable by the robot” (see par. 0056).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa as modified by Hosek, and further in view of Watts et al (US 9821458, hereinafter referred to as Watts).
Regarding Claim 4, Yoshizawa as modified by Hosek teaches the operation planning apparatus according to Claim 1 (see Claim 1 analysis), Yoshizawa and Hosek fail to explicitly teach how nodes or points are selected, but Watts does teach wherein the midpoint is a passing point of passing points on the spatial smoothing path at which an inclination with respect to a distance of the spatial smoothing path has been changed by a predetermined amount or more before and after the passing point (see at least “In another example, points 506 and 508 may have been selected due to each being an inflection point. In particular, point 506 is shown as a point of transition between a . Note the interpretation here is that identifying a transition from a segment identified as a concave segment (segment C) to a segment identified as a convex segment (segment D) is identifying that the inclination of the trajectory has changed by the predetermined amount of 180 degrees. The point 506 is interpreted as a main point of the trajectory is identified because of this, and therefor reads on the claim limitation. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus taught by Yoshizawa as modified by Hosek to incorporate the teachings of Watts wherein inflection points are identified as waypoints. The motivation to incorporate the teachings of Watts would be to evaluate points where “a change in direction of curvature may be of interest for purposes of point evaluation due such a change possibly coinciding with a change in probability of dropping the object,” (see col. 10 lines 29-32) because “For instance, the robotic system may determine the probability based on factors such as: (i) a velocity of the object at the given point, (ii) an acceleration of the object at the given point,” (see col. 20 lines 34-37). 
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sladek et al (US 20090037021) teaches a blending algorithm for trajectory planning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666